United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 27, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-41437
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                        Plaintiff-Appellee,

                              versus


                      RODOLFO LLANAS-GARCIA,


                       Defendant-Appellant.

                       --------------------

          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 2:05-CR-321-ALL

                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Rodolfo Llanas-Garcia (Llanas) appeals the 51-month prison

sentence imposed upon his guilty plea to assaulting a federal agent

causing bodily injury while the agent was performing his official

duties, in violation of 18 U.S.C. § 111(a)(1) and (b).     We AFFIRM.

     Llanas contends, for the first time on appeal, that his

sentence should be vacated because the district court did not


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-41437
                                  -2-

articulate any of the factors set forth in 18 U.S.C. § 3553(a) to

the facts of his case, thus failing to exercise or to show that the

court exercised its discretion. The plain-error standard of review

is applicable.     See United States v. Izaguirre-Losoya, 219 F.3d

437, 440-42 (5th Cir. 2000).

     Under   the   discretionary   sentencing   scheme    established    by

United States v. Booker, 543 U.S. 220 (2005), district courts

retain the duty to consider the Sentencing Guidelines along with

the sentencing factors set forth in § 3553(a).           United States v.

Mares, 402 F.3d 511, 518-19 (5th Cir.), cert. denied, 126 S. Ct. 43

(2005).   Llanas’s sentence is within the guideline range and is

presumptively reasonable.     See United States v. Alonzo, 435 F.3d

551, 553-55 (5th Cir. 2006). We infer in our reasonableness review

that the district court considered the § 3553(a) factors, including

Llanas’s history and characteristics, in imposing sentence.             See

Alonzo, 435 F.3d at 554.    Consequently, Llanas is not entitled to

relief on grounds of plain error.      See Izaguirre-Losoya, 219 F.3d

at 440-42.

     AFFIRMED.